Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2020 has been entered.
 	Claims 1, 7 and 21-25 are pending. 
This application claims priority under 371 to PCT/US2015/065678 filed 12/15/15 which claims priority to US provisional 62/093,221 filed 12/17/14. A certified copy of the provisional application in English has been filed herein and therefore is sufficient to support an effective filing date of 12/17/14. 

Information Disclosure Statement
Information disclosure statements filed 2/24/15 and 1/8/16 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  



Claim Objections
Claims 1, 7 24 and 25 are objected to because of the following informalities: when referring to previous limitations, it is proper to use the article “the” to provide proper linkage in the claims. Several occurrences require amendment. Some of these are repeated from the last action. The following instances require articles. 
Prior to “breast cancer” in line 3 of claim 1.
Prior to cGAsMP in line 3 of claim 1.
Prior to “patients” in line 8 of claim 1.
Prior to “administering” in claim 7, line 2,
Prior to breast cancer in claims 24 and 25 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is vague and indefinite in reciting “the cancer” in line 5. It is unclear if the STING level is measured prior to or after the treatment with cGAMP or cGAsMP. It is unclear if the effect of the treatment is the increase or if the cancer must have the increased level to be selected for therapy. 
The metes and bounds of the phrase “wherein cGAS expression level is within the lower 50% of patients not treated with the cGAMP or the cGAsMP, when evaluating the cGAS level in a pool of patients”  claim 1 is unclear. First, it is not clear where cGAS expression levels are found. Secondly, the terms “a patient”, “patients” and “a pool of patients” lacks interconnection. This leads to confusion that is compounded in claim 23 by reference to “normal patients”. It is not clear to what they are patients. Thirdly, the term “lower” is a relative term which renders the claim indefinite.  It is not clear to what it is lower. It appears that this phrase should refer to --evaluating the level of cGAS in the patient and in a population of subjects not treated with the cGAMP or the cGAsMP wherein the patient is one in which the level of cGAS in the patient is equal to the level of expression in the 50% of the population with the lowest cGAS levels--. This is a new rejection necessitated by applicants’ amendment. 

Response to Arguments 
Applicants argue that the term normal means “non-cancerous” which is sufficient to overcome this rejection. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 7 and 21-25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating a cancer wherein the cancer is one of breast and colon cancer by IT delivery of cGAMP thereby treating the cancer, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This rejection is maintained for reasons of record in the previous action and restated below. The rejection is maintained for two reasons. First, the claimed invention is only enabled for IT delivery of the compounds. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
The nature of the invention: The claims are drawn to methods of treating cancer with elevated STING expression using a cyclic nucleotide.
The scope of the invention: The scope of the claims has been limited to treatment of colorectal or breast cancer which must have increased STING expression. As well, the patient is one that is limited by the level of cGAS expression. However, it is not clear when this level is to be monitored in the cancer patient- prior to or after. The claims are broad in that the level of cGAS is compared to some level of “patients” that are not characterized except in claim 22- to be cancer patients and in claim 23-to be cancer and “normal” patients”. As well, the claims are broad in that the method of administration is any mode of administration.   
Number of working examples and guidance: The examples include 1) expression and purification of recombinant cGAS and cGAMP.
2) In vitro stimulation of expression of IFN- and other cytokines in cells and in vivo in mice by cGAMP. 
3) In cells, the binding interaction of cGAMP and STING were measured. As well, the signaling by STING was measured. 
4) Identification of cancer types with increased expression of STING by genome wide gene expression arrays.
5) Applicants provide heterogeneous expression patterns of cGAS in these cancer but suggest that restoring levels of cGAS may help to restrain tumor growth through STING-dependent pathways. 
6) Staining of normal versus breast cancer tissue showed reduced cGAS. 
7) Synthesis and purification of cGAsMP.
8) In vitro stimulation of expression of IFN- by cGAsMP. 
9) In vitro analysis of antitumor activity by MTT assay by both compounds. 
10) Administered cGAMP to in vivo animal models with cGAMP led to a reduction in tumor size.
Taken together, the specification demonstrates stimulation of IFN- and cytokines such as IL-8, TNF-, MCP-2 and more when cGAMP and cGAsMP was added to cells in culture as well as in mice. cGAsMP was found to be more potent by 5-10 levels of activity (see example 8). Both compounds inhibited growth of SF539, A498 and SR in vitro. With regards to in vivo animal model systems, applicants provide BLAB/c and C57B/J mice models for colon cancer and breast cancers. cGAMP repressed tumor growth (example 10). Taken together with the observation that the levels of STING and cGAS correlated with cancer status exhibiting increased and decreased levels respectively in the in vitro systems. From this, applicants propose use of cGAMP and cGAsMP for treatment of any cancer. As well, the claims recite based on the animal studies use of 0.1-1 mg/kg of each compound.  The theory appears to be an interaction of the compounds with STING thus release factors that stimulate IFN expression. 
State of the art: It has been determined that animal models did not correlate with humans when looking at modes of delivery. Li et al discusses this with regard to CDNs (see page 4, col 2). The physiology and the size of the mouse do not correlate with human anatomy nor the complex system of humans (see e.g. Sundararaman and Barbie, 2018, page 3). As well, endpoints in mice studies do not comport well with the need not to overwhelm the human system with biomolecules. In other words, increasing doses in NHP and humans have led to death. Hence, mice models have allowed proof of principle issues to be established.
Unpredictability of the art:
As a first issue, is the mode of delivery. In this case, drug bioavailability requires that the compounds be administered intratumorally. In patent prosecution, this is relevant wherein the ability to establish a correlation is necessary.

The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.

The method does not provide sufficient guidance to overcome art recognized obstacles for in vivo delivery. In the absence of such guidance, one must rely on the art known methods. The art known methods for administration of nucleotides is that these must be administered IT. There simply is no other way the obstacles i.e. organ barriers, failure to persist, side-effects in other organs, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more.  The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered.  The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 21, 22 and 24 are rejected under 35 U.S.C. 102(e) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tan et al (US 20170196902; see entire document).
Tan teaches use of cGAMP to treat tumors (see e.g. abstract)  wherein one of the target cancers is colorectal and colon (see e.g. abstract and ¶0009). As set forth in the ISR submitted with the response, the level of STING is inherent and above 1.2 fold of normal cells. The STING expression level in colon cancer is 1.837 fold the normal level. The phrase “wherein cGAS expression level is within the lower 50% of patients not treated with the cGAMP or the cGAsMP, when evaluating the cGAS level in a pool of patients” recites a potential property. Because the Office does not have the facilities for examining and comparing the applicant's product with the products of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed products and the products of the prior art (e.g. that the products of the prior art do not possess the same material structural and functional characteristics of the claimed product).  See in re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633